DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 25, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 10,340,475.

Pertaining to claim 21, Wu teaches a method of encapsulating an organic a light-emitting diode display, the method comprising: 
ejecting droplets of a first liquid polymer precursor onto a light-emitting side of a display layer having an array of light-emitting diodes 20, see Col 5 lines 54-61 and Col 6 lines 4-29; 
curing the first liquid polymer precursor to form a plurality of first polymer projections 60 that have spaces therebetween that expose an underlying surface with both the plurality of first polymer projections and spaces therebetween positioned over the array of light-emitting diodes see Col 5 lines 54-61 and Col 6 lines 4-29; and
conformally coating the first polymer projections and the spaces between the first polymer projections with a first dielectric layer 42 such that the first dielectric layer has side walls along sides of the first polymer projections and defines wells in spaces between the side walls See Figure 8.

Pertaining to claim 24, Wu teaches the method of claim 21, comprising depositing an underlying dielectric layer 41 to contact and conformally covering the display layer 20, and depositing the first polymer projections 60 on the underlying dielectric layer 41.

Pertaining to claim 25, Wu teaches the method of claim 24, wherein the underlying dielectric layer 41 is the same material as the first dielectric layer 42.

Pertaining to claim 28, Wu teaches the method of claim 21, wherein ejecting droplets of liquid polymer precursor comprises ejecting a sequence of droplets with each droplet forming a single projection from the plurality of first polymer projections. see Col 5 lines 54-61 and Col 6 lines 4-29

Pertaining to claim 29, Wu teaches the method of claim 28, wherein the droplet forms a curved convex projection on the underlying surface. see Col 5 lines 54-61 and Col 6 lines 4-29 and Figure 8

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,258,045. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Claim 21 = Claims 1, 6, 7 and 8 of the issued patent.
Claim 34 = Claims 1 and 10 of the issued patent.
Dependent claims overlap with dependent claims of the issued patent.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        12/14/22